        Case 1:15-cv-07433-LAP Document 1121 Filed 09/24/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

Virginia L. Giuffre,
       Plaintiff,                                          Case No.: 15-cv-07433-LAP
v.
Ghislaine Maxwell,
       Defendant.
                             /

                                 NOTICE OF APPEARANCE

To the Clerk of Court and all parties of record:

       PLEASE TAKE NOTICE THAT the undersigned hereby appears in the above-captioned

action as counsel for Proposed Intervenor the Government of the United States Virgin Islands.

Dated: September 24, 2020

                                            Respectfully submitted,

                                            /s/ Michael J. Quirk
                                            Michael J. Quirk, Esq.
                                            Motley Rice LLC
                                            40 West Evergreen Avenue, Suite 104
                                            Philadelphia, PA 19118-3324
                                            Tel: 610-579-9932
                                            Fax: 856-667-5133
                                            Email: mquirk@motleyrice.com

                                            Counsel for Proposed Intervenor
                                            Government of the United States Virgin Islands




                                               1
        Case 1:15-cv-07433-LAP Document 1121 Filed 09/24/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I certify that on September 24, 2020, I electronically served this Notice of Appearance via

the Court’s CM/ECF System upon counsel of record for all parties.

                                                    /s/ Michael J. Quirk
                                                    Michael J. Quirk




                                                2
